PER CURIAM.
Wavernita Hubbard, the appellant, sued her former employer, the City of Boca Raton, alleging that her employment had been terminated in retaliation for filing workers’ compensation claims, in violation of section 440.205, Florida Statutes. The trial court entered summary judgment in favor of the employer. We reverse as the employer failed to conclusively demonstrate that Hubbard’s workers’ compensation claims were not a substantial factor in the employer’s termination decision. See Rivera v. Saffold, 606 So.2d 1249 (Fla. 2d DCA 1992)(reversing summary judgment in favor of employer where the record raised a question as to the employer’s motivation for firing employee); see also Fine Arts Museums Found, v. First Nat'l in Palm Beach, 633 So.2d 1179, 1181 (Fla. 4th DCA 1994)(“If the record raises the slightest doubt that an issue might exist, then summary judgment is improper.”)(citing Holland v. Verheul, 583 So.2d 788, 789 (Fla. 2d DCA 1991)).
REVERSED and REMANDED.
KLEIN, STEVENSON, JJ., and BAILEY, JENNIFER D., Associate Judge, concur.